CONCURRING OPINION
Donlon, Judge:
I concur in finding that appraisement of this merchandise was at the recited higher value because of a clerical error, mistake of fact, or other inadvertence in preparation of the entries, as the protest alleges, and that the collector erred in refusing to reliquidate the entry to correct such error. Likewise, I join in the judgment order directing the relief which the protest prays, namely, correction of that error by a reliquidation limited to such correction, under authority of section 520, Tariff Act of 1930.
The parties have stipulated that: “By entering into this stipulation importer does not waive its claim to duty-free classification which was denied on motion to amend.” See Phillips Petroleum Company v. United States, 52 Cust. Ct. 278, Abstract 68339.
I disassociate myself from so much of Judge Richardson’s opinion as rephrases plaintiff’s simple reservation of whatever claim it may have to duty-free classification, into a stated reservation of some right of protest amendment.